DETAILED ACTION 
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/25/2022 has been entered.                                                                                                    
                                     Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “a cooling device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “a cooling” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “a collecting device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “a collecting” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 39 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

A collecting device treated as meaning a channel and a collecting container 74 to collect the condensed water. See par. 166.
      If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).     
  
                                      Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitations “about 100”. It is unclear what about 100 referring to. For examination purpose, it is interpreted as -- “about 100 µm” --. 

                                       Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuge (JP 2014-062672, provided by Applicant) in view of Bauke et al. (DE 10-2009-000612, see attached translation). 
In regards to claim 1, Kuge discloses a heat exchanger element (heat radiating panel 1; Figs. 1-3) for building panels comprising: a heat-conducting body (heat radiating sheet 5) made of a flexible foil of aluminum (flexible aluminum foil; par. 34), copper or an alloy thereof, the heat-conducting body (5) having a whole wall thickness of at least about 10 µm and of at most about 100 µm (refer to par. 34); and 
         a heat-transfer fluid pipe (pipe 3) and connected in a heat-conducting manner to the heat-conducting body (refer to par. 30, wherein heat transfer is performed), the heat-transfer fluid pipe (3) being embedded in sections (straight portion of pipe 3) in ducts (gutter-shaped heat transfer member 6) of heat-conducting material (aluminum foil) in heat-conducting contact (refer to par. 30), 
        wherein: the ducts (6) have a channel-shaped locating section (a U-shaped cross section of duct 6; par. 30) and two tabs (two left and right wings of heat transfer member 6; Fig. 3) which are connected to the channel-shaped locating section (as can be seen in Fig. 3), so that the ducts (6) are approximately Ω-shaped in cross-section (as can be seen in Fig. 3), 
          the tabs are connected flat to the heat-conducting body (5) in order to establish a heat-conducting connection (heat transfer is performed; par. 30) of the heat-transfer fluid pipe (3) to the heat-conducting body (refer to par. 30), but fails to explicitly teach the heat-transfer fluid pipe being made of a capillary plastic tube; the sections of the heat-transfer fluid pipe are arranged with a spacing of 1 to 5 cm. 
         Bauke teaches a heat exchanger device, wherein the heal-transfer fluid pipe (4) made of a capillary plastic tube (capillary tubes 4); the heat transfer fluid pipes (capillary tubes 4) being arranged with a spacing (a spacing or distance d/2 of between capillary tubes 4). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuge to include a capillary plastic type tube as taught by Bauke since thin or capillary tubes, which show no capillary effect (refer to par. 13 of Bauke).
        Bauke further teach in par. 65 that capillary tubes 4 each at a spacing or distance d/2. In other words, optimization of closer spacing in between piping means more thermal energy being transferred; wider spacing in between piping means less thermal energy being transferred. 
         Therefore, the arrangements of the spacing between the heat-transfer fluid pipes is recognized as result-effective variables, i.e., a variable which achieves a recognized result. In this case, the recognized result is the facilitation of lower or higher heat transfer rate from the pipe system to the environment. 
         Therefore, since the general conditions of the claim, i.e. the heat transfer fluid pipes being arranged with a certain spacing and design factors involved, were disclosed in the prior art by Bauke, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kuge, by setting the heat transfer fluid pipes to be arranged with a spacing of 1 to 5 cm.
In regards to claim 2, Kuge as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kuge discloses wherein the heat-conducting body (5) comprises a main heat transfer surface (upper surface of the heat radiating sheet 5) (room), and a main mounting surface (lower surface of heat radiating sheet 5) facing away from the main heat transfer surface, wherein the tabs are connected to the main mounting surface (as can be seen in Fig. 3; par. 37).  
In regards to claim 3, Kuge as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Kuge discloses wherein the sections (straight portion) of the heat-transfer fluid pipe (3) comprise straight sections (a straight portion; par. 24) connected at one end to a flow distributor section (inlet portion of header 8) and at another end to a return distributor section (outlet portion of header 8), (as can be seen in Fig. 1).  
In regards to claim 6, Kuge as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kuge discloses wherein the tabs are connected to the heat-conducting body (5) via a heat-conducting adhesive or a heat-conducting bonding agent (an adhesive film made of a thermoplastic resin; par. 35).  
In regards to claim 7, Kuge as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kuge discloses wherein the ducts (6) are connected to the heat-conducting body (5) by press joining or forming joining (refer to par. 35, wherein ducts 6 is connected to the heat radiating sheet 5 via adhesive film made of a thermoplastic resin, which is equivalent to forming joining).  
In regards to claim 8, Kuge as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kuge discloses wherein the channel-shaped locating sections of the ducts (6) are embedded (buried in the groove 23 of the body 2; par. 48) in a carrier component (a molded body 2) with grooves (23) which are matched to (6), the carrier component (2) being an insulation board (insulated molded body).  
In regards to claim 10, Kuge as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kuge discloses wherein the ducts (6) have a wall thickness of at least about 10 µm and of at most about 100 (refer to par. 30).  
In regards to claim 12, Kuge as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kuge discloses wherein the ducts (6) have a wall thickness of at least about 0.5 mm and at most about 5 mm (refer to par. 30).  
In regards to claim 19, Kuge as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kuge discloses wherein the heat-conducting body (5) and/or the ducts (6) are formed by a material selected from the group consisting of: aluminum (an aluminum alloy or foil), copper, an alloy, and a composite material (refer to par. 30).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuge (JP 2014-062672, provided by Applicant) in view of Bauke et al. (DE 102009000612, see attached translation), further in view of Michael et al. (WO 2012/010272, provided by Applicant). 
In regards to claim 5, Kuge as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kuge discloses wherein an inner contour (inner shape) of the ducts (6) is matched to an outer contour (outer shape) of the heat-transfer fluid pipe (3), (as can be seen in Fig. 3), but fails to explicitly disclose an 
          Michael discloses Heating or cooling element for a ceiling structure (refer to Fig.4) wherein an opening width (distance between the edges 1.6; refer to Figs. 1, 3 and 5) of the ducts (heat conducting profiles 1; Fig. 4) is smaller in cross-section than an outer dimension of the heat-transfer fluid pipe (2) in cross-section (refer to par. 17, lines 116-118; Fig. 5). 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuge such that an opening width of the ducts to be smaller in cross-section than an outer dimension of the heat-transfer fluid pipe in cross-section as taught by Michael, in order to provide the pipe 2 to be clipped into the bulge 1.2, thus securing the pipe tightly in the bulge (refer to par. 17, lines 113-115 of Michael).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuge (JP 2014-062672, provided by Applicant) in view of Bauke et al. (DE 102009000612, see attached translation), further in view of Stobbe (US 2010/0147288). 
In regards to claim 14, Kuge as modified meets the claim limitations as disclosed above in the rejection of claim 2, but fails to explicitly teach wherein the heat-conducting body has, on the heat transfer surface, a coating selected from the group consisting of: a heat emission-optimized coating, a heat absorption-optimized coating, a coating with an adsorbent material, a coating with an absorbent material and a coating protection against physical or chemical environmental influences.  
selected from the group consisting of: a heat emission-optimized coating, a heat absorption-optimized coating (panel top surface may preferably be coated for improved absorption of the transmitted thermal energy; par. 35), a coating with an adsorbent material, a coating with an absorbent material and a coating protection against physical or chemical environmental influences (refer to par. 35).  
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuge to include a coating of a heat absorption-optimized coating as taught by Stobbe to improve absorption of the transmitted thermal energy (refer to par. 35 of Stobbe).

Claims 39 and 49 rejected under 35 U.S.C. 103 as being unpatentable over Kuge (JP 2014-062672, provided by Applicant) in view of Bauke et al. (DE 102009000612, see attached translation), further in view of Schmidt (DE 3941618, provided by Applicant). 
In regards to claim 39, Kuge discloses a building panel (heat radiating panel 1; Fig. 1) comprising: the heat exchanger element (heat exchanger; par. 37) according to claim 1, the heat exchanger element comprising a heat exchange surface (surfaces of heat radiating panel 1), but fails to explicitly teach a cooling device, and a collecting device, wherein the building panel has an area of at least 1m2, the cooling device is configured to cool the heat exchange surface, in contact with ambient air, to a temperature below a dew point of water vapour in the ambient air, the contact surface 
          Schmidt teaches a heat exchanger element (heat transfer element 1, Fig. 1) for a building which has a heat exchange surface (24, 25; Fig. 6) a cooling device (a device for cooling including water cooling conduit 3; pars.1 and 47), and a collecting device (water channels 26 and 27 to collect and discharge condensed water; refer to par. 64), the cooling device is configured to cool the heat exchange surface (refer to par. 23), 
         in contact with ambient air (room air), to a temperature below a dew point of water vapour in the ambient air, the contact surface (24, 25) has an inclination to the horizontal so that condensed water can drain away from the contact surface (as can be seen in Figs. 6-8), and wherein the collecting device (26, 27) is configured to collect and carry away the condensed water in a controlled manner (refer to par. 64 and 25; wherein water channels 26 and 27 to collect and discharge condensed water; figures 6-8). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuge to include a cooling device and a collecting device to cool the heat exchange surface, which is in contact with the ambient air, where the contact surface having an inclination to the horizontal as taught by Schmidt, in order to collect and discharge condensed water, thus improve cooling efficiency (refer to par. 64 of Schmidt).
2, Kuge further teach in par. 12 that “the upper surface output means the amount of heat or cold heat radiated to the upper surface side per unit area of the heat radiating panel 1. The upper surface heat dissipation efficiency refers to the ratio of the amount of heat radiated to the upper surface of the heat radiating panel to the total amount of heat radiated from the upper and lower surfaces of the heat radiating panel”. In other words, optimization of bigger surface area of the heat radiating panel means more thermal energy being transferred; smaller surface area means less thermal energy being transferred. 
         Therefore, the amount of surface area of the heat radiating panel is recognized as result-effective variables, i.e., a variable which achieves a recognized result. In this case, the recognized result is the facilitation of lower or higher heat transfer rate from the heat radiating panel to the environment. 
         Therefore, since the general conditions of the claim, i.e. the heat radiating panel being having certain amount of surface area and design factors involved, were disclosed in the prior art by Kuge, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kuge, by setting the building panel to have an area of at least 1m2.
In regards to claim 49, Kuge as modified meets the claim limitations as disclosed above in the rejection of claim 39. Further, Schmidt teaches wherein the collecting device (26, 27) is connected to a collection container (36, Fig. 7 of Schmidt) configured to be connected to a domestic water drain and/or water recovery system and/or (refer to par. 64, wherein condensed water can collect and be discharged; also Figs. 6-8 of Schmidt).

Claims 40 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Kuge (JP 2014-062672, provided by Applicant) in view of Bauke et al. (DE 102009000612, see attached translation) and Schmidt (DE 3941618, provided by Applicant), further in view of Gregory (US 2015/0136361).
In regards to claim 40, Kuge as modified meets the claim limitations as disclosed above in the rejection of claim 39. Further, Kuge discloses further comprising: a facing wall for the heat exchanger element, wherein the facing wall is arranged at least 10 cm in front of the heat exchange surface and conceals the heat exchanger element.  
          Gregory teaches in par. 349 that the building panel (roof panel 91; refer to Figs. 9a and b) additionally has a facing wall (92, a transparent sheet) being arranged at least a gap (94, air gap) in front of the heat transfer surface (93, conducting surface), and wherein the facing wall (92) conceals the heat exchanger element (elements below conducting surface 93), (refer to par. 349). 
         In other words, optimization of more piping means more thermal energy transferred and less distance between piping; less piping means more thermal energy transferred and bigger distance between piping. 
         Therefore, the arrangements of the spacing between the heat-transfer fluid pipes is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of thermal bypass or air gap (refer to par. 349 of Gregory). 

In regards to claim 52, Kuge as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kuge discloses wherein the heat-transfer fluid pipe (3) is a flexible heat-transfer fluid pipe, and wherein the heat-conducting body (5) made of flexible foil (par. 34) and the flexible heat-transfer fluid pipe (3) form a flexible heat exchanger element (refer to par. 37).   
                                              Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Claims 24-25, 27-28 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

                           


                                               Response to Arguments
Applicant’s arguments filed on 02/25/2022 have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims.
                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner, Art Unit 3763
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763